Citation Nr: 0300656
Decision Date: 01/13/03	Archive Date: 08/07/03

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  94-05 631	)	DATE JUL 02, 2003
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina




ORDER


The following correction is made in a decision issued by the Board in this case on January 13, 2003:

On line 6, page 10, in the ORDER, "is not denied" is corrected to read "is denied."


		
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans Appeals





Citation Nr: 0300656	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  94-05 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for Crouzon's 
craniofacial dysostosis, to include exophthalmos and 
headaches.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 24, 1971 to 
October 1, 1971.  

This matter initially came to Board of Veterans' Appeals 
(Board) on appeal from a September 1992 rating decision by 
the RO.  

It, along with the issues of service connection for 
Grave's disease and glaucoma, was before the Board in June 
1996 and June 1998 and was remanded for additional 
development of the record.  

In a September 2000 decision, the veteran's other claims 
were denied, and the issue of service connection for 
Crouzon's craniofacial dysostosis was again remanded for 
the purposes of development.  

The veteran was afforded a hearing at the RO in December 
1995 by another Member of the Board who subsequently 
retired.  The veteran was advised that he was entitled to 
another hearing, but declined such opportunity in February 
2002.  



FINDINGS OF FACT

1.  All available evidence and information necessary for 
an equitable disposition of the issue decided herein has 
been obtained.  

2.  The veteran's Crouzon's craniofacial dysostosis as a 
congenital or hereditary condition is show to have 
unequivocally existed prior to his period of military 
service.  

3.  The veteran's Crouzon's craniofacial dysostosis is not 
shown to have undergone an increase in severity beyond 
natural progression during his brief period of military 
service.  



CONCLUSION OF LAW

The veteran's Crouzon's craniofacial dysostosis which 
clearly and unmistakably existed prior to service, was not 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1132, 1137, 1153, 5107, 7104 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

Upon entrance into service, the veteran reported a medical 
history of frequent headaches and ear, nose, and throat 
trouble.  No other defects or abnormalities were noted.  

In September 1971, and after only three days of duty, the 
veteran reported during a medical examination that he had 
had an abnormally shaped head for "as long as he [could] 
remember."  He further reported that he was bothered by 
persistent headaches.  

An examination revealed brachycephaly, hypertelorism, 
proptosis, low set ears and prognathis.  X-ray studies 
revealed the absence of the sagittal, coronal, and 
lambgordal sutures, brachycehaly and maxillary hypoplasia.  
The examiner diagnosed the veteran as having Crouzon's 
hereditary craniofacial dysostosis and recommended that he 
be discharged from the service.  

Thus, the veteran was found unfit for duty and was 
discharged with a diagnosis of Crouzon's hereditary 
craniofacial dysostosis, noted to have existed prior to 
the military service.  It was noted that it was not 
aggravated by service.  

The VA treatment records, dated in February and March 
1992, show that the veteran had complaints of having pain 
and pressure behind his right eye.  He was diagnosed as 
having, in part, exophthalmos.  

The treatment records from the Gaskin Eye Clinic, dated 
1992 to 1996, show that the veteran had complaints, in 
part, of migraine headaches.  

During the December 1995 hearing, the veteran testified 
that he had started experiencing headaches in service 
after being forced to shine a bucket and put it on his 
head by his sergeant who then proceeded to "kind of like 
hit the bucket."  Thereafter, the veteran stated that he 
sought treatment for the headaches, but that they were not 
a major problem.  

In March 1997, the veteran underwent a VA neurological 
examination.  The veteran had complaints of having had 
headaches for the past twenty years that occurred about 
four or five times a week and lasted for one to two days.  
The headaches were located in the bitemporal area and were 
described as being a sharp, throbbing pain.  The veteran 
stated that there was no known reliever or aggravating 
factor.  

The examination revealed that the veteran had a normal 
station and gait and used both hands.  His cranial nerves 
were intact, and trapezia and sternocleidomastoid strength 
was within normal limits.  The veteran's tongue was in 
midline without deviation, and there was no asymmetry, 
involuntary movements, weakness or atrophy of the motor 
system.  

The veteran's muscle tone was normal, and his deep tendon 
reflexes were symmetrical and normoactive with pain and 
sensory tracts intact.  His finger to nose coordination 
was also intact.  

The VA examiner diagnosed the veteran as having headaches 
with no neurological sequelae and Crouzon's hereditary 
craniofacial dysostosis.  The examiner noted that the 
craniofacial dysostosis was a heredity condition that had 
existed prior to his entering the service.  

In an October 2000 addendum, the VA examiner further 
stated that the veteran's disability had not increased 
during service and that it was not aggravated by service.  
Specifically, he opined that "the veteran's hereditary 
condition Crouzon's craniofacial dysostosis clearly and 
unmistakably preexisted service."  


Analysis

Initially, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which contains revised 
notice provisions, and additional requirements pertaining 
to VA's duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  

The new law applies to all claims filed on or after the 
date of the law's enactment, as well as to claims filed 
before the date of the law's enactment, and not yet 
finally adjudicated as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 
(2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  

Accordingly, the Board determines that the change in the 
law does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without further 
developing the claim, as the requirements of the new law 
and regulations have essentially been satisfied.  

In this regard, in addition to the October 1993 Statement 
of the Case, September 1997, March 2000, and February 2001 
Supplemental Statements of the Case, and the March 2001 
VCAA letter, this case was remanded in June 1996, June 
1998, and September 2000 for additional development.  

Furthermore, the veteran was afforded a Board hearing and 
an opportunity for an additional hearing following the 
retirement of the original presiding Member.  

The Board also notes that the RO had difficulty locating 
the veteran following the June 1998 Board Remand.  
Information mailed to the veteran was sent back to the RO 
as undeliverable.  The RO attempted, however, to send the 
information to the veteran at two different addresses on 
several occasions and contacted directory assistance in 
order to locate the veteran.  

Likewise, the RO sent the veteran notification of 
scheduled examinations in February 2000, which a copy of 
that letter is included in the file.  It does not appear 
that this letter was returned undeliverable and the 
veteran failed to report to the examinations.  

As to the present issue, the March 1997 VA neurological 
examiner provided an opinion as to whether the veteran's 
hereditary Crouzon's craniofacial dysostosis clearly and 
unmistakably preexisted service.  Therefore, even though 
the veteran did not report to the other examinations, the 
veteran was not scheduled for an examination to further 
develop the issue currently on appeal.  

The Board requested that the March 1997 VA examiner only 
expand on his earlier opinion, which was completed in 
October 2000.  Thus, the veteran was not prejudiced by 
such lack of notification.  

Furthermore, the Board notes that the VA's duty to assist 
the veteran is not a one-way street; the veteran also has 
an obligation to assist in the adjudication of his claim.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Likewise, the Board notes that "in the normal course of 
events, it is the burden of the veteran to keep the VA 
apprised of his whereabouts.  If he does not do so there 
is no burden on the part of the VA to turn up heaven and 
earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).  

Therefore, the Board concludes that an adequate attempt 
has been made to properly inform the veteran of what is 
needed to adequately develop his claim.  

Thus, the veteran and his representative have been advised 
of the law and regulations governing his claim, and have 
been given notice of the information, medical evidence and 
lay evidence necessary to substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the 
veteran has been obtained and associated with the claims 
folder.  Furthermore, the veteran underwent an adequate VA 
examination in conjunction with this appeal.  

There is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
VA, is not here at issue.  See Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002) (addressing the 
duties imposed by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 
3.159).  

Hence, adjudication of this appeal, without another remand 
to the RO for specific consideration of the new law, poses 
no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claim 
is ready to be considered on the merits.  

The veteran contends that the RO erred by not granting 
service connection for Crouzon's craniofacial dysostosis, 
to include exophthalmos and headaches.  

Pursuant to regulation, service connection may be granted 
for disability resulting from disease or injury incurred 
in or aggravated by wartime service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2002).  

The regulations also provide that a preexisting injury or 
disease will be considered to have been aggravated by 
active service, where there is an increase in disability 
during such service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306 (2002).  

Every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for 
service, except as to the defects, infirmities, or 
disorders noted at the time of the examination, 
acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 
(West 1991); see also 38 C.F.R. § 3.304(b) (2002).

Likewise, history of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions, but will be considered 
together with all other material evidence in 
determinations as to inception.  Id.

Pursuant to 38 C.F.R. § 3.303, congenital or developmental 
defects are not diseases or injuries within the meaning of 
applicable legislation.  The General Counsel has held, 
however, that a hereditary disease under 38 C.F.R. 
§ 3.303(c) does not always rebut the presumption of 
soundness found in 38 U.S.C.A. § 1111, 1132.  

The General Counsel went on to state that this is a 
factual, medical determination, which must be based upon 
the evidence of record and sound medical judgment.  
VAOPGCPREC 67-90 (July 18, 1990).

The General Counsel also held that service connection for 
congenital, developmental or familial disease could be 
granted if manifestations of the disease in service 
constituted aggravation of the condition.  VAOPGCPREC 82-
90 (July 18, 1990). 

After reviewing the evidence, the Board finds that the 
veteran is not entitled to service connection for 
Crouzon's craniofacial dysostosis as it is a congenital or 
developmental disease that was not aggravated by his 
military service.  

First, even though the veteran was not found to suffer 
from any defects, infirmities or disorders upon 
examination for entrance into service, the Board finds 
that the veteran's Crouzon's craniofacial dysostosis, to 
include exophthalmos and headaches, clearly and 
unmistakably preexisted service.  

Although not definitive to this conclusion, the Board 
notes that within days of active duty, the veteran 
reported problems with headaches and that he had exhibited 
an abnormally shaped head for as long as he could 
remember.  These notations, however, combined with the 
opinion of the VA neurologist, clearly support the 
conclusion that his disability preexisted service.  

In this regard, the VA examiner stated that the 
craniofacial dysostosis is a heredity condition that 
existed prior to the veteran entering service.  Moreover, 
in an October 2000 addendum, the examiner stated that the 
veteran's disability did not increase during military 
service.  It was noted that it was not aggravated by 
service.  

Specifically, he opined that "the veteran's hereditary 
condition Crouzon's craniofacial dysostosis clearly and 
unmistakably preexisted service" (emphasis added).  

Thus, in addition to the suffering from a hereditary 
disease, the Board also finds that the disability is not 
shown to have increased in severity beyond normal progress 
during the veteran's brief period of military service.  



ORDER

Service connection for Crouzon's craniofacial dysostosis, 
to include exophthalmos and headaches, is not denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  

 

